Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending in this application. 
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (US 6,221,809) in view of Witschel et al. (US 2006/0154823).
Hacker et al. (US 6,221,809) disclose herbicidal compositions that provide control of weeds in cereals (i.e. monocotyledonous crop plants) and other crop plants such as maize, which contribute to close so-called “activity gaps,” reduce application rates of individual active compounds, and increase flexibility in the timing of the application.  See column 2, lines 43-55; see also column 33, lines 12-19, column 34, lines 6-10.  (A) + (B)1, i.e. Mesosulfuron-methyl sodium + iodosulfuron-methyl sodium, is exemplified at weight ratios of 1:1, 1:2, and 2:1 for controlling weeds in wheat (Tables 7, 7a, 7b, 7c, 7d, 7e).  Synergistic effects are disclosed (column 3, lines 47-50) and exemplified.  See for example, Table 7, data for 1:1, 1:2 and 2:1 ratios of A + B42, which is the mixture of mesosulfuron-methyl sodium and iodosulfuron-methyl sodium; see also Tables 7b and 7c data for A + B42 at 2:1 ratio as non-limiting additional examples.  Broader ratios are disclosed – see e.g., the table that bridges columns 22-23, wherein A can be applied 2-40 g/ha and B can be applied 2-80 g/ha.  Various formulation types are disclosed, as well as surfactants, emulsifiers (e.g. fatty alcohol polyglycol ethers at column 25, line 13), other formulation additives, and other other herbicides and safeners.  See column 24, line 5 to column 25, line 63.  See column 31, lines 1-11 for specific disclosure of mefenpyr-diethyl as a particularly suitable safener.  Seed dressing application is taught (column 24, lines 5-19).  Application to plants, plant parts, seeds or area under cultivation is taught (column 32, last paragraph).  Simultaneous application or application at different times with a safener is disclosed (column 26, lines 3-7; column 32, lines 17-20, 34-38 and 59-64).  Use in transgenic crops is disclosed (column 34, lines 6-43).   
Witschel et al. (US 2006/0154823) disclose the synergistic herbicidal combination of iodosulfuron and (C) pyroxsulam, including at weight ratio range of 1000:1 to 1:500 (claim 6; see also claims 1-4, 7-13).  Synergistic herbicidal combinations of mesosulfuron + (C) pyroxsulam or iodosulfuron + (C) pyroxsulam with optional safener such as mefenpyr esters for controlling weeds in monocot crop plants such as maize and cereals are further disclosed (paragraphs 2-7, 37-41, 51-52; claims 1-4, 6-13).  Joint or separate application is disclosed (paragraph 64).  Foliar and seed application methods are disclosed (claim 12-13).  Use of both mesosulfuron and iodosulfuron is suggested (see “at least one” in claim 1 and paragraph 38).    
The ordinary skilled artisan in this field would have been motivated to arrive at the claimed herbicidal composition and method, because (A), (B) and (C) herbicides are known to be used together to extend herbicidal range and efficacy.  (A) and (B) are known to be synergistic within the claim-recited ratio range, with 1:1 and 2:1 (A:B) ratios exemplified in particular, and (C) has been taught to be synergistic with the parent compounds of (A) and (B) within the claim-recited ratio range.  Given Hacker’s exemplified 1:2, 1:1 or 2:1 ratios of Applicant’s (A1-2) to (B1-2), it would have been obvious for the ordinary skilled artisan to add pyroxsulam in a ratio as claimed, wherein the sum of A + B components are in a ratio with C within a range of 5:1 to 1:5, 2:1 to 1:3 or 1:1 to 1:2.  Such variations would have been obvious to the ordinary skilled artisan in situations where weeds to be controlled include those that are sensitive to the activity of the (C) component, i.e. pyroxsulam or salt thereof.  The ordinary skilled artisan would have recognized that there is no perfect herbicide that can control every possible weed (“activity gaps” as taught by Hacker et al., column 2, lines 43-55), so pyroxsulam would have been selected when some of the weeds in a given field are sensitive to pyroxsulam but tolerant to (A) and (B) components or to reduce application rates (id.).  The amount of pyroxsulam used and the resultant ratio to the sum of A and B would have been within the skill of the ordinary skilled artisan upon routine experimentation and optimization.   
All additional claim-recited features are sufficiently disclosed and suggested by the cited prior art, as fully discussed above.  The ordinary skilled artisan would have been motivated to add (C), as claimed, in order to further enhance the herbicidal activity of components (A) and (B).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	Applicant's specification data for (A) + (B) + (C) has been given due consideration but deemed insufficient for overcoming this ground of rejection.  Applicant's data fails to account for the expected synergistic herbicidal effect when (C) is combined with either (A) or (B), as taught by Witschel et al.  Such expectation is provided by Witschel's teachings because mesosulfuron and iodosulfuron are the parent compounds to (A) mesosulfuron methyl or its sodium salt and (B) iodosulfuron methyl or its sodium salt, respectively.  The ordinary skilled artisan would have recognized that herbicidal activity is due to the structure of the parent compound and the methyl ester form would hydrolyze to the parent compound form in vivo. 
Additionally, it is noted that even if Applicant's data for A + B + C were considered unexpected (which is not the case at this time), the specification data is limited to a single data point.  See Table 4.  One data point cannot establish a trend, and it cannot be reasonably accepted therefrom that such result would hold at different ratio and application rates of the three herbicides readable on the present claimed invention.  For these reasons, Applicant’s data is not sufficient evidence of nonobviousness.  
Applicant’s arguments filed on 2/3/2021 have been given due consideration but they were deemed unpersuasive.  
Applicant’s arguments are confusing regarding Hacker.  Hacker is criticized for teaching “hundreds of possible” (emphasis in the original) second herbicide compounds, but at the same time Applicant acknowledges that Hacker exemplifies the exact mixture of components (A) + (B).  So Applicant now requires something above and beyond examples with data from prior art for an obviousness-based ground of rejection?  It is noted again that Hacker exemplifies Mesosulfuron-methyl sodium + iodosulfuron-methyl sodium at weight ratios of 1:1, 1:2, and 2:1 for controlling weeds in wheat (Tables 7, 7a, 7b, 7c, 7d, 7e) and synergistic effects are disclosed (column 3, lines 47-50) and exemplified.  See for example, Table 7, data for 1:1, 1:2 and 2:1 ratios of A + B42 (Hacker’s designations), which is the mixture of mesosulfuron-methyl sodium and iodosulfuron-methyl sodium; see also Tables 7b and 7c data for A + B42 (Hacker’s designations) at 2:1 ratio as non-limiting additional examples. 
Applicant’s criticism of both Hacker and Witschel is that there are too many compounds listed to suggest the exact herbicidal composition herein, i.e. (A) mesosulfuron-methyl and/or mesosulfuron-methyl sodium, (B) iodosulfuron-methyl and/or iodosulfuron-methyl sodium, and (C) pyroxsulam or its salt.  It remains the Examiner’s position that the ordinary skilled artisan would have been led to the combination of (A) and (B) from Hacker’s explicit teaching and synergistic data for (A) + (B) and disclosure of reduced application rates.  Additional incorporation of (C) would have been suggested in fields where a portion of the weed population is sensitive to (C) and/or where it is desirable to further reduce application rates.  Such determination would have been well within the skill of the ordinary skilled artisan upon routine experimentation and optimization.  
Applicant argues for the unexpected synergistic activity of the triple combination of (A) + (B) + (C) as shown in Table 4 of the specification, wherein 7.5 g/ha (A) + 1.5 g/ha (B) + 17 g/ha (C) were used.  Regarding the Examiner’s position that the one data point shown in Table 4 is not sufficient for the entire scope of the claims, Applicant argues that the claims have been limited to more specific (A) and (B) components and the ratio tested in Table 4 falls with the claimed ratios set forth in claims 11, 12 and 17-21.  The Examiner cannot agree.  First, independent claims 1 and 7 and many dependent claims are not limited by any ratio of the components.  Thus, with respect to these claims, data for the one ratio of A, B and C tested in Table 4 is nowhere commensurate in scope with that of the claims.  The tested ratio of A to B is 5:1 and the tested ratio of (A + B) to C is about 1:1.9.  It would not be predictable whether similar results would be obtained when ratios are quite divergent from the tested ratio, for example when B is used in far greater amounts such that its effect dominates the triple combination.  Second, claims 12 and 19-21 define only the ratio of (A+B) to C, but not the ratio of A to B.  For example, even in the most limited claim 21, wherein (A+B) : (C) is 1:1 to 1:2, the ratio of A to B is undefined, so A to B could be as divergent as 100:1 or 1:100.  One single data point at 5:1 fails to indicate that similar data would be obtained at such divergent ratios.  Third, claims 11, 17 and 18 define ratios for A and B, but amount of C can be varied.  Even if C were not varied, the tested ratio of 5:1 (A to B) fails to indicate whether similar results would be obtainable at other ratios such as 10:1, 1:1 or 1:5.  Unexpected synergism is by definition not predictable, and Applicant’s one data point cannot reasonably establish a trend that various ratios of A and B would be synergistic with C.  In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
	For the foregoing reasons, Applicant’s arguments are deemed unpersuasive and 
all claims must be rejected at this time.  No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 (A) and (B) are Hacker’s designations: (A) is sodium salt of mesosulfuron-methyl, and (B) is iodosulfuron-methyl sodium.  Coincidentally, Applicant’s components (A) and (B) are consistent with Hacker’s designations.